Citation Nr: 1500871	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for severe osteoarthritis of the right knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A May 2011 rating decision continued a 30 percent evaluation of severe osteoarthritis of the right knee and granted service connection for instability of the right knee, assigning a 10 percent evaluation.  An October 2011 rating decision denied a TDIU.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran has specifically alleged that his right knee disability renders him unemployable, and has submitted medical evidence addressing this issue.  In light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Severe osteoarthritis of the right knee is manifested by flexion limited to 110 degrees and full extension, with intermediate degrees of residual weakness, pain, and limitation of motion.

2.  For the period prior to September 5, 2013, instability of the right knee was no worse than slight.

3.  From September 5, 2013, instability of the right knee is no worse than moderate.    

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for severe osteoarthritis of the right knee have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262, 5263 (2014).

2.  For the period prior to September 5, 2013, the criteria for an evaluation in excess of 10 percent for instability of the right knee have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  From the period from September 5, 2013, the criteria for an evaluation of 20 percent, but no higher, for instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Letters dated in February and August 2011 advised the Veteran of the evidence necessary to support claims for increased ratings and a TDIU.  He was provided with information regarding the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA treatment records have been obtained and associated with the claims file.  Records have also been obtained from the Social Security Administration.  VA examinations have been conducted, and the Board notes that they were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate examinations.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established, as is the case with severe osteoarthritis of the right knee, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In cases where the original rating assigned is appealed, as with the evaluation of instability of the Veteran's right knee, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case the Board has concluded that the disabilities have changed as outlined in the following analysis but that uniform evaluations are warranted for within the staged periods considered below.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

By way of history, the Board notes that service connection for severe osteoarthritis of the right knee was granted in July 2004, and a 10 percent evaluation was assigned.  In December 2005, a temporary total evaluation was assigned based on surgery conducted in September 2004, for the period from September 30, 2004 to October 31, 2005.  A 30 percent evaluation was assigned from November 1, 2005.  The Veteran submitted the instant claim for increase in November 2011.

On VA examination in March 2011, the Veteran's history was reviewed.  The examiner noted that the Veteran underwent total right knee arthroplasty in 2004.  The Veteran reported that the surgery helped for a number of years but that he began to develop increased pain with the knee.  At the time of this examination, he reported no pain.  He complained of weakness, locking, and stiffness.  He was unclear as to whether he experienced giving way of the knee.  He endorsed episodes of falling, but the examiner noted that the Veteran suffered from cerebellar ataxia and that it was unclear whether the falls were due to the knee disability or the ataxia.  The Veteran denied effusion, swelling, heat, redness, tenderness, drainage, or episodes of dislocation of subluxation.  He complained of occasional foot dragging and spasms in the leg.  He reported a history of working as a welder and construction worker, but that he was currently totally disabled.  He stated that his knee caused problems at work but could not be specific.  He indicated that he was able to perform activities of daily living, that he could walk 200 or so yards, and that he had no limitations on standing.  On physical examination, there was no objective evidence of pain in the right knee at rest or during active range of motion.  There was no tenderness, edema, effusion, redness, heat, guarding of movement, deformity, malalignment, drainage, or weakness.  The Veteran's gait was wide-based and limping, favoring the right leg.  The Veteran held a cane in his right hand.  There was no definite evidence of unusual shoe wear.  Flexion of the right knee was from zero degrees of extension to 110 degrees of flexion.  There was no additional limitation of motion following repetitive motion.  The medial collateral ligament was stable.  The lateral collateral ligament showed motion which was abnormal.  The cruciate ligaments had six to seven millimeters of anterior motion, which was noted to be beyond normal of less than five millimeters.  The medial and lateral menisci were normal.  Imaging showed a total prosthesis with no evidence of hardware failure or loosening.  Alignment appeared satisfactory.  The diagnosis was status post total right knee arthroplasty.  The examiner indicated that the instability of the right knee appeared slight.  He noted that the Veteran had been advised by an orthopedist to wear a knee brace to prevent hyperextension.  

In May 2011, the RO granted service connection for instability of the right knee effective January 20, 2011.  A 10 percent evaluation was assigned.  

In September 2011, the VA examiner indicated that he had reviewed the claims file and that the Veteran's right knee would not prevent him from working either in a sedentary or mildly strenuous job.  He noted that the nonservice-connected cerebellar degeneration would make a non-sedentary job difficult.

On VA examination in September 2013, the diagnosis was osteoarthritis of the right knee, status post total knee arthroplasty.  The Veteran's history was reviewed.  The examiner noted that an April 2013 VA orthopedics report indicated that the Veteran's mild instability symptoms.  The Veteran stated that he had a little pain, but "hardly ever."  He noted that he experienced weakness in the muscles of his legs, and that he could only walk for short periods.  He stated that both legs would give out after short periods of weight bearing, but that the right was worse than the left.  The examiner noted that the Veteran had a history of cerebellar degeneration.  The Veteran reported that he had been followed by neurology for a long time and that he was told that his problems were due to his cerebellar degeneration.  He did not report flare-ups of his knee disability.  Range of motion testing revealed 110 degrees of flexion and zero degrees of extension, with no objective evidence of painful motion.  Following repetitive motion testing, range of motion remained unchanged.  There was no pain to palpation.  Muscle strength on flexion and extension was 5/5.  The examiner noted 1+ anterior instability and 2+ medial-lateral instability, and no posterior instability.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no indication of any meniscal condition.  The examiner noted that there were intermediate degrees of residual weakness, pain, or limitation of motion resulting from the Veteran's knee replacement.  There was a surgical scar that was well healed, non-tender, well nourished, non-ulcerated, and non-adherent with no underlying defects.  The examiner noted that the Veteran used a brace regularly and a cane occasionally.  The examiner concluded that the disability had an impact on the Veteran's ability to work, noting that he was a former welder and construction worker.  He noted that, regarding functional impairment caused solely by the right knee, the Veteran would have functional limitations and restrictions related to weight bearing for any more than short periods of time or any more than short distances.  He noted that the Veteran could not climb or squat, and would be limited in his ability to perform repetitive or heavy lifting.  He concluded that the Veteran would be restricted to no more than sedentary type work only.

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).   

Ankylosis of the knee warrants a 30 percent evaluation if it is favorable at full extension or in slight flexion between zero and 10 degrees.  It warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 10 percent evaluation is assigned where there is slight impairment.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Having reviewed the evidence pertaining to this claim, the Board concludes that the currently assigned 30 percent evaluation for severe osteoarthritis of the right knee is appropriate.  This is the minimum evaluation for impairment arising from prosthetic replacement of a knee joint.  A higher evaluation requires evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Here, there is no indication of severe painful  motion.  Rather, there was no objective evidence of pain on VA examinations in March2011 and September 2013.  In 2013, the VA examiner specified that there were intermediate degrees of residual weakness, pain, or limitation of motion resulting from the Veteran's knee replacement.  The Board acknowledges the Veteran's reports of giving out of his  knees, but notes that the Veteran has a history of cerebellar degeneration, and that the evidence appears to point to this as the source of weakness in the Veteran's lower extremities.  

The Board has also considered whether separate compensable evaluations might apply under the other various criteria for evaluation of knee disability and result in a higher evaluation; however, there is no ankylosis.  No compensable limitation of extension that might be separately evaluated, and flexion has been measured, at worst as 110 degrees, which would result in a noncompensable evaluation.  

With respect to the service-connected instability of the right knee, the Board concludes that prior to September 5, 2013, the evidence supports a 10 percent evaluation.  In this regard, the March 2011 VA examiner specified that the instability was slight.  Thus, there is no basis upon which to assign a higher evaluation prior to September 5, 2013.  However, the report of the September 2013 VA examination identified 1+ anterior instability and 2+ medial-lateral instability.  This appears to indicate a greater level of instability.  Thus, the Board concludes that based on this more recent examination, a 20 percent evaluation is warranted for moderate instability of the right knee.  An evaluation higher than 20 percent is not warranted, however, as the evidence fails to demonstrate severe instability of the right knee.  

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain and instability.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations currently assigned are appropriate.

	Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, he has pain and tenderness, limitation of motion, and varied degrees of instability.  The knee disability rating categories by their general nature contemplates any possible knee symptomatology; therefore, it cannot be said to not contemplate this Veteran's symptoms. 

In short, there is nothing in the record to indicate that the Veteran's right knee disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for severe osteoarthritis of the right knee is denied.

For the period prior to September 5, 2013, an evaluation in excess of 10 percent for instability of the right knee is denied.

For the period from September 5, 2013, an evaluation of 20 percent for instability of the right  knee is granted, subject to the regulations controlling the payment of monetary benefits.




REMAND

The Veteran asserts that his right knee disability renders him unemployable. Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities". 

Here, the has reported that he has worked in construction and as a welder.  He has indicated that he has no college or other training.  In 2013, a VA examiner concluded that the Veteran was limited in the amount of time he could perform weight bearing activity, that he could not climb or squat, and that he was limited in his ability to perform repetitive or heavy lifting.  He indicated that the Veteran was restricted to no more than sedentary type work.  The Board concludes that there is evidence indicating that the Veteran might be unemployable due to his right knee disability.  As discussed in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Because there is evidence of unemployability due to service connected disability, the Board concludes that this case should be referred for extraschedular consideration. 

In light of the above discussion, the Board has determined that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  The AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.
 
2.  Readjudicate the Veteran's TDIU claim, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


